DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 10-13 are new added.
Claims 1-13 are pending.
This action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 10-13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunn et al. (hereinafter “Gunn”) (US 5493722 A) in view of Greiner et al. (hereinafter “Greiner”) (US 20080059080 A1), and further in view of Suzuki et al. (hereinafter “Suzuki”) (US 20040122618 A1).
As to claim 1, Gunn teaches a method for maintaining an abrasive blasting machine, said method comprising: providing a site system for remotely monitoring and controlling portable machines, at least one portable machine has a microcontroller for controlling operation of the portable machine, a plurality of sensors for supplying machine operational data to the microcontroller, wherein the portable machines includes abrasive blasting equipment, or other similar devices [column 1, lines 14-37, lines 49-65] [column 3, lines 12-27, lines 44-67]. 
Gunn further teaches the invention permits the plurality of portable machines to send data messages to (or receive data information from) a host computer. Therefore, the received machine operational data can be used to perform routine preventative maintenance and/or mandatory maintenance [column 1, lines 14-37, lines 49-65]. Gunn does not explicitly teach establishing a set of preventative maintenance parameters associated with a respective set of components of the machine, determining that operational data of a component has crossed a preventative maintenance parameter; and in response to determining that the operational data of the component crossed a preventative maintenance parameter, notifying a user to perform preventative maintenance on the component of the machine.
However, Greiner teaches a method and system for selective, event-based communication in machine environments. Especially, Greiner teaches establishing, in an electronic memory, a set of preventative maintenance parameters associated with a respective set of components of the machine [0024, 0031]; 
monitoring, by a computing unit, sensors that collect operational data of components of the machine that correlate to the set of preventative maintenance parameters [0021-0022]; 
determining, by the computing unit, that operational data of a component has crossed a preventative maintenance parameter [0024-0025, 0038]; and 
in response to determining that the operational data of the component crossed a preventative maintenance parameter, notifying a user to perform preventative maintenance on the component of the machine [0025, 0030, 0039-0041]. 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Greiner with the teachings of Gunn for the purpose of notifying a user to perform preventative maintenance on a machine according to received operational data indicating a predetermined threshold data is exceeded.
Gunn does not explicitly teach determining an amount of time of operation that each of the respective components of the machine has been operated based on the collected operational data and in response to determining that the amount of time that a component has been operated crossed a preventative maintenance parameter, notifying a user to perform preventative maintenance on the component of the machine.
However, Suzuki teaches a method and system for providing a component life indicator for monitoring the effects of operating conditions on the work life of machine components. Especially, Suzuki teaches determining an amount of time of operation that each of the respective components of the machine has been operated based on the collected operational data [determining the actual work life of machine components based on the actual operating time Figs. 5A-5B horizontal time axis shows actual operating time for corresponding component during operation], and predicting the failure and work life of components of the machine based upon the actual work condition and a preset threshold for maintenance [0023-0024, 0036, 0039, 0048-0054, 0062-0066, 0070].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Suzuki with the teachings of Gunn and Greiner for the purpose of determining different parameters for components of machine includes a actual operating time to determining when to perform preventative maintenance on a machine.
As to claim 2, Greiner teaches enabling a maintenance worker to log into the computing unit to initiate performing preventative maintenance [0039-0042]. 
As to claim 4, Greiner teaches communicating the collected operational data to a remote computing system; and updating a report including the collected operational data [0027]. Suzuki teaches determining amount of time that the respective components associated with the collected operational data have been operated [0023-0024, 0036, 0039, 0048-0054, 0062-0066, 0070].
As to claim 5, Gunn teaches updating a report includes updating a report that includes operational data from multiple abrasive blasting machines [column 3, lines 12-27, lines 44-67]. Greiner also teaches updating a report includes updating a report that includes operational data from multiple machines [0013-0014, 0027, 0036]. 
As to claim 10, Suzuki teaches displaying, on an electronic display, a total number of lifetime hours that each of the respective components has been operated and a total number of lifetime hours for replacement of the respective components [Figs. 5A-5B, 8A-8C] [0023-0024, 0036, 0039, 0048-0054, 0062-0066, 0070]. 
As to claim 11, Suzuki teaches displaying, on an electronic display, a percentage of time representative of a total number of lifetime hours that each of the respective components has been operated versus a total number of hours available to be used before replacement [Figs. 5A-5B, 8A-8C] [0023-0024, 0036, 0039, 0048-0054, 0062-0066, 0070].  
As to claim 12, Suzuki teaches displaying includes displaying a list of components that includes both active and passive components [Figs. 5A-5B, 8A-8C] [0023-0024, 0036, 0039, 0048-0054, 0062-0066, 0070].    
As to claim 13, Suzuki teaches displaying a maintenance log for each of the components that has been maintained [0023-0024, 0036, 0039, 0048-0054, 0062-0066, 0070].  
Claim 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunn in view of Greiner and Suzuki, and further in view of Zeif (US 20030167238 A1).
As to claim 3, Gunn teaches the invention permits the plurality of portable machines to send data messages to (or receive data information from) a host computer. Therefore, the received machine operational data can be used to perform routine preventative maintenance and/or mandatory maintenance [column 1, lines 14-37, lines 49-65]. Gunn does not explicitly teach enabling the maintenance worker to start a clock for timing duration of time in performing the preventative maintenance.
However, Zeif teaches system and method for sequentially collecting and analyzing real time data with interactive monitoring, especially, Zeif teaches enabling the maintenance worker to start a clock for timing duration of time in performing the preventative maintenance [Figs. 7, 17] [0063, 0066, 0126-0133, 0155, 0165].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Zeif with the teachings of Gunn and Greiner and Suzuki for the purpose of recording different real time data includes a maintenance operational time to improve work efficiency.
Claims 6-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunn in view of Greiner.
As to claims 6 and 8, Gunn teaches a jobsite communications system for communicating abrasive blasting messages to operators at a jobsite [column 3, lines 12-27, lines 44-67], said system comprising: a transceiver onboard an abrasive blasting machine configured to communicate a message associated with abrasive blasting; and an electronic device including an electronic display and in communication with the transceiver, the electronic device configured to receive the message associated with abrasive blasting and display the message for another operator handling an extended feature of the abrasive blasting machine to view [communicates data messages regarding to abrasive blasting with host computer operated by service personnel] [column 1, lines 48-67; column 3, lines 12-27, lines 44-67]. Gunn does not explicitly teach preset message elements activatable by an operator to communicate a preset text message to another operator.
However, Greiner teaches a method and system for selective, event-based communication in machine environments. Especially, Greiner teaches on-board controller of a machine communicates with off-board system regarding preset message elements activatable by on-board controller to communicate a preset text message to off-board system [trouble code include numerical codes, alphanumeric symbols when cross referenced with lookup table and decoding database which are preset message elements] [Fig. 1] [0039-0040].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Greiner with the teachings of Gunn for the purpose of performing communication between machine and a remote control system for transmitting data and instructions using preset message to optimize work efficiency.
As to claim 7, Gunn teaches the signaling system reporter is integrated into a controller of an abrasive blasting machine [column 1, lines 48-67; column 3, lines 12-27, lines 44-67]. 
As to claim 9, Gunn teaches the message is a common command or request used for abrasive blasting [column 1, lines 33-39, lines 48-67; column 3, lines 12-27, lines 44-67]. Greiner teaches communicate a preset message to another operator [Fig. 1] [0039-0040].
Response to Arguments
Applicant’s arguments with respect to claim(s) filed March 16, 2022 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115